
	

113 S346 IS: To amend title 10, United States Code, to permit veterans who have a service-connected, permanent disability rated as total to travel on military aircraft in the same manner and to the same extent as retired members of the Armed Forces entitled to such travel.
U.S. Senate
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 346
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2013
			Mr. Tester (for himself,
			 Mr. Heller, and Mr. Baucus) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 10, United States Code, to permit veterans
		  who have a service-connected, permanent disability rated as total to travel on
		  military aircraft in the same manner and to the same extent as retired members
		  of the Armed Forces entitled to such travel.
	
	
		1.Transportation on military
			 aircraft on a space-available basis for disabled veterans with a
			 service-connected, permanent disability rated as total
			(a)Availability of
			 transportationSection 2641b
			 of title 10, United States Code, as amended by section 622 of National Defense
			 Authorization Act for Fiscal Year 2013, is further amended—
				(1)by redesignating
			 subsection (f) as subsection (g); and
				(2)by inserting after
			 subsection (e) the following new subsection (f):
					
						(f)Special priority
				for certain disabled veterans(1)The Secretary of Defense shall provide
				transportation on scheduled and unscheduled military flights within the
				continental United States and on scheduled overseas flights operated by the Air
				Mobility Command on a space-available basis for any veteran with a
				service-connected, permanent disability rated as total.
							(2)Notwithstanding subsection (d)(1), in
				establishing space-available transportation priorities under the travel
				program, the Secretary shall provide transportation under paragraph (1) on the
				same basis as such transportation is provided to members of the armed forces
				entitled to retired or retainer pay.
							(3)The requirement to provide transportation
				on Department of Defense aircraft on a space-available basis on the priority
				basis described in paragraph (2) to veterans covered by this subsection applies
				whether or not the travel program is established under this section.
							(4)In this subsection, the terms
				veteran and service-connected have the meanings given
				those terms in section 101 of title
				38.
							.
				(b)Effective
			 dateSubsection (f) of section 2641b of title 10, United States
			 Code, as added by subsection (a), shall take effect at the end of the 90-day
			 period beginning on the date of the enactment of this Act.
			
